 



Exhibit 10.2
(COLORADO BUSINESS BANK LOGO) [d39440d3944001.gif]
 
August 28, 2006
Mr. Alan Treibitz and
   Ms. Stephanie Kelso
Z-Axis Corporation
The Quadrant, 5445 DTC Parkway, #450
Greenwood Village, CO 80111
Dear Alan and Stephanie:
Colorado Business Bank has approved the renewal of Z-Axis Corporation’s line of
credit based on the following terms and conditions:

      BORROWER:  
Z-Axis Corporation
   
 
LENDER:  
Colorado Business Bank
(also, the “Bank”).
   
 
LINE COMMITMENT:       
Initially at $230,000, with the line to be capped at $215,000 as of September 2,
2006; at $200,000 as of October 2, 2006; and at $185,000 as of November 2, 2006
   
 
PURPOSE:  
Working capital line of credit
   
 
RATE:  
Colorado Business Bank Prime Rate + 1.5%, floating
   
 
FEES:  
$1,000
   
 
MATURITY:  
December 2, 2006
   
 
REPAYMENT:  
Interest payments due monthly. In addition, the line will be capped at $215,000
as of September 2, 2006; at $200,000 as of October 2, 2006; and at $185,000 as
of November 30, 2006.
   
 
COLLATERAL:  
Business assets
   
 
GUARANTOR:  
Alan Treibitz

 1 
 
821 17th Street • Denver, Colorado 80202
Tel: 303.312.3400 • Fax: 303.312.3477
www.cobizbank.com

 



--------------------------------------------------------------------------------



 



Colorado Business Bank Prime Rate is that interest rate which is used as an
index to price loans individually, based upon but not limited to the
compensating balances, the term, the purpose, the credit worthiness and the risk
associated with any particular credit. The rate established for any credit may
be above or below the Prime Rate depending upon the above assessments.
In consideration of the Lender providing the above referenced credit facilities
and any renewal thereof, the Borrower agrees to abide by all terms, conditions,
and covenants of this Letter Agreement and the terms, conditions and covenants
of the final loan documents. You may advance, repay and re-advance against the
note, as allowed under the covenants below, provided that the total amount
outstanding against the promissory note evidencing the indebtedness does not
exceed the lesser of the Borrowing Base as defined below, or the Line Commitment
as defined above. Advances under the line are subject to the following:

  1.   Borrower shall execute all documents required by the Bank and provide
certifications as required by the Bank.     2.   Borrower shall be responsible
for legal, filing, and other fees associated with closing the above loan.     3.
  Borrower may repay at any time without penalty.     4.   Borrower shall
provide annual financial statements prepared by a certified public accountant on
an audited basis within 120 days of its fiscal year end.     5.   Borrower shall
provide monthly in-house prepared financial statements within 30 days of each
month end.     6.   Borrower shall allow access for an inspection of any and all
records of the Company upon the reasonable request of the Lender.     7.  
Borrower shall provide to Lender other such information and reports as Lender
may reasonably request from time to time.     8.   All advances under this line
of credit shall be credited to a demand deposit account of the Borrower’s at
Colorado Business Bank.     9.   The total of the indebtedness on the revolving
line of credit may not at any time exceed the lesser of the Line Commitment as
defined above or the sum of the following amounts (the “Borrowing Base”):

2



--------------------------------------------------------------------------------



 



  a)   75% of eligible accounts receivable which are 90 days or less past the
date of invoice. Eligibility of accounts receivable is at the sole discretion of
the Bank, but generally excludes disputed accounts, accounts from employees and
affiliates, contra accounts, foreign accounts, and accounts from the Federal
Government unless specifically assigned.

  10.   Borrower shall provide the Lender with weekly Collateral Exhibits of the
Borrowing Base signed by an authorized signer of Borrower along with the
corresponding accounts receivable aging.     11.   No advance against the line
of credit shall be made if any default of the loan exists or if any conditions
of the covenants have not been met.     12.   Any request for advance, both
orally and written, by the Borrower, or its agents certifies that all covenants
and conditions of this agreement have been met and that no default exists.    
13.   Lender understands that Borrower is pursuing a stock exchange agreement
with Silicon Mountain Memory (SMM) which will allow the Borrower to spin off its
public status and shareholders and become a privately held company. Lender
hereby provides its approval for the Borrower to pursue this stock exchange
agreement, subject to Alan Treibitz and Stephanie Kelso becoming majority
shareholders of the new entity. Lender will not hold SMM liable for the
repayment of this line facility.     16.   Borrower shall not make any
investment in any other persons, firms, corporations or affiliates, except for
investments in direct obligations of the U.S. Government, without prior written
consent of the Lender.     17.   Borrower shall pay all taxes as and when due,
and comply with all regulations imposed by any and all governing authorities.  
  18.   Borrower’s debt/tangible net worth ratio shall not exceed 2.2X.     19.
  Borrower’s shall maintain a minimum net worth of $500,000.     20.   Borrower
shall maintain in force insurance satisfactory to the Bank covering all assets.
The Lender shall be named as loss payee under such policies.     21.   Borrower
shall promptly give written notice to the Lender of any material adverse change
in the business, property, assets, operations or conditions, financial or
otherwise, of the Borrower, any Event of Default or event which, with passage of
time or notice, or both, would be an Event of Default, or of the pendency or
threat of any litigation, of any tax deficiency, or of any petition in
bankruptcy or other proceeding

3



--------------------------------------------------------------------------------



 



      before any governmental body or official which may affect the financial
capacity of the Borrower.

Upon the occurrence of any event of default, the Lender may declare the entire
principal amount of indebtedness of the Borrower to the Lender then outstanding
and the interest accrued thereon to be immediately due and payable without
presentment, demand, protest, notice of protest or dishonor, or other notice of
default of any kind, all of which are hereby waived by the Borrower and all
obligations, if any, of the Lender to the Borrower shall immediately cease and
terminate. No delays on the part of the Lender in exercising any rights, power
or privilege hereunder shall operate as a waiver thereof, nor shall any partial
exercise of any other right, power or privilege. The rights and remedies are
cumulative and not exclusive of any right or remedy which the Lender shall
otherwise have.
For the purpose of loan documentation, this Letter Agreement and the
conditions/restrictions contained herein shall be deemed to be a portion of the
loan agreements between the Lender and the parties signing this agreement. It is
further understood and agreed that the terms recited herein are not exclusive
and are deemed merely to be cumulative with the provision of all security
agreements, terms and notes, and terms of other documents executed in connection
with this loan. This letter and the credit facilities made available to Borrower
are intended for the use of the Borrower only. No third party rights are
intended or conferred by this letter and no other party is, in any way, allowed
to rely on the representations contained in this letter. By your acknowledgment
of this letter, you agree to the terms and conditions as above outlined.

              Sincerely,        
 
            /s/ Nancy Snyder                   Nancy Snyder         Senior Vice
President        
 
            ACCEPTED AND AGREED:        
 
            Z-AXIS CORPORATION        
 
           
By:
  /s/ Alan Treibitz   8/29/06    
 
           
 
  Alan Treibitz, CEO/CFO   Date    
 
           
By:
  /s/ Stephanie S. Kelso   8/29/06    
 
           
 
  Stephanie S. Kelso, President   Date    
 
            GUARANTOR:        
 
           
 
  /s/ Alan Treibitz   8/28/06              
 
  Alan Treibitz   Date    

4